internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b scholarship program c employer name d related_entity names e f individual entity name v dollars amount w dollars amount x dollars amount dear you asked for advance approval of your employer-related scholarship procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called b letter catalog number 58264e the purpose of b is to provide scholarships to current retired and former associates of c and its numerous affiliated entities consisting of d and the spouses children or grandchildren of such individuals who are attending or have been accepted and will be attending within the next calendar_year a college university graduate school or professional school that is qualified under sec_170 recipients will be awarded a scholarship of up to x dollars per academic semester for the payment of tuition fees required for enrollment or attendance books supplies and equipment required for courses of instruction at the educational_institution described in the scholarship application f the founder of c will make an initial contribution of v dollars you anticipate an annual budget in the range of w dollars for b you formed e a limited_liability_company in which you are the sole member to administer b you will advertise b in the associate handbook which will be updated to provide information about b as well as by including advertisements in internal publications and emails circulated among the current and retired associates of c and d approximately six months prior to the start of the next succeeding fall or spring academic semester and each fall and spring semester thereafter these advertisements will contain a description of b a summary of the eligibility criteria and the application-filing deadline as well as the name and contact information of the person from whom additional information can be obtained individuals will have until the application filing deadline to submit an application each application will include a b cc d e f g the applicant's name and contact information the name and contact information of the college university graduate school or professional school that is qualified under sec_170 to be attended by the applicant a written description of the applicant’s proposed or current course of study a personal statement a grade transcript from the applicant’s high school and all other institutions of higher learning previously attended by the applicant one or more letters of recommendation in support of the applicant’s application and a completed financial disclosure form after each filing deadline the members of the e selection committee will review all the applications the e selection committee will be comprised of two to five individuals and will be appointed by a majority of your board_of directors for the sole purpose of reviewing applications in addition the e selection committee will be required to include at least one individual with significant experience in the field of education and training the following classes of individuals and the family members of such individuals will not be allowed to serve on the selection committee letter catalog number 58264e n o r o current associates of c and d and their spouses children or grandchildren current shareholders partners members officers and directors of c and d current members and managers of e your current officers directors and members and any individual who has made an annual contribution to during the current tax_year in excess of dollar_figure if such amount exceed sec_2 of the total contributions received by you in such year after reviewing the applications the selection committee will award scholarships based on each applicant’s n o r p a prior academic performance motivation character ability and potential ability to complete the contemplated course of study financial need and ability to finance the balance of the cost of the education the recipients and amount of each scholarship will be determined in the sole and absolute discretion of the selection committee scholarships will be awarded solely based on the foregoing objectives and non-discriminatory criteria and not on the basis of race color creed gender religion marital status age sex national origin or ancestry the following classes of individual and the family members of such individual are not eligible and may not be awarded scholarships regardless of whether they otherwise meet the qualification criteria current shareholders partners members officers and directors of c and d current members and managers of e your current officers directors and members current members of e selection committee and their spouses children or a b cc d grandchildren and e any individual who has made an annual contribution to you during the current tax_year in excess of dollar_figure if such amount exceed sec_2 of the total contributions received by you in such year the recipients will be required to provide you with account information for their educational institutions and the scholarship will be paid directly to such institutions each recipient will be required to agree to deliver an official academic transcript from the educational_institution to you immediately following completion of the academic semester for which the scholarship is made following completion of the academic semester academic transcripts will be reviewed to ensure that scholarships have been used for the educational_purposes described in each recipient’s scholarship application where a recipient fails to submit an academic transcript or where a recipient submits an academic transcript that suggests that such recipient’s scholarship is not catalog number 58264e letter being used in the manner described in the recipient's scholarship application you will investigate the manner in which the scholarship was utilized during the course of any such investigation no further scholarships or payments of any kind will be made to or for the benefit of such recipient if the results of your investigation indicate that a scholarship was not used in furtherance of the education and training described in the recipient's scholarship application you will take all reasonable and appropriate steps to recover the scholarship this will include recovery_of any unused portion of the scholarship directly from the educational_institution to which such scholarship was paid and recovery_of any portion of improperly diverted grant funds from the recipient directly including legal action if necessary and likely to result in the satisfaction of execution on a judgment regardless of whether funds are ultimately recovered by you any recipient who is found to have used all or a portion of a scholarship in a manner inconsistent with that described in the recipient’s scholarship application will be disqualified from applying for future scholarships under the scholarship program when a recipient submits an academic transcript that indicates that the scholarship has been properly used in the manner described in the scholarship application such recipient will be eligible to apply for a renewal of his or her scholarship in a subsequent academic semester any such recipient will be required to submit a renewal scholarship application in the same form and manner as an initial scholarship application and a recipient may receive a scholarship for no more than eight academic semesters your program will be conducted in accordance with all of the guidelines of sections dollar_figure through dollar_figure of revproc_76_47 you have agreed that your program will generally meet the requirements of either the percent or percent percentage_test of section dollar_figure revproc_76_47 based on the wide availability of the scholarship program you have demonstrated that the recipients will not be drawn from a specific group_of_employees in particular the selection of individual grant recipients will be made by e the grants will not be used as a means of inducement to recruit employees nor will the recipient be restricted in a course of study that would be of particular benefit to c d or to you you agree to maintain certain information about your program in accordance with code sec_4945 including the following e e the information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you the amount and purpose of each grant all reports and other follow-up data obtained in administering your scholarship program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a e letter catalog number 58264e grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular letter catalog number 58264e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58264e please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
